Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 17, 2019

                                            No. 04-19-00214-CR

                                          IN RE Steven ROBLES

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On April 8, 2019, relator filed a petition for writ of mandamus asserting the trial court
abused its discretion by denying him relief pursuant to Texas Code of Criminal Procedure 11.072.
After considering the petition, we conclude relator is not entitled to the relief sought; therefore,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

       We deny as moot relator’s motion for leave to file a petition for writ of mandamus because
a motion for leave is not required for a petition filed in an intermediate appellate court. See TEX.
R. APP. P. 52.1.

        It is so ORDERED on April 17, 2019.


                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2019.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CR-1302, styled Ex Parte Steven Robles, pending in the 175th Judicial
District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.